RICHARDS, J.
Mattie Schlenker a teacher, while walking to school, carrying grade cards and school books, slipped and fell on the sidewalk and was seriously injured.
On May 1, 1923, the Industrial Commission notified her of the rejection of her claim for compensation on the ground that her injury had not been sustained in the course of her employment.
She took no further action in the matter until January 1925, when she filed application with the Commission for rehearing. This being denied she appealed to the Lucas Common Pleas, which Court dismissed the appeal. Error was prosecuted to the Court of Appeals, and it held:
1. An appeal from a ruling of the Industrial Commission must be made within thirty days after such ruling, 1465-90 GC.
2. If the appeal to the Common Pleas had been heard, Sehlenker must necessarily have failed in her contention in view of the fact that her injury was not suffered in the regular course of • her employment.
Judgment affirmed.